DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 7/14/2020 are acknowledged.  Claims 1-65 are cancelled.  Claims 66-85 are new.  Prosecution on the merits commences for claims 66-85.

PRIORITY
The instant application, filed 4/01/2020 is a CONTINUATION of US Patent No. 10,646,558, filed 07/08/2019, which is a CONTINUATION of US Patent No. 10,383,929, filed 06/12/2017, which is a 371 of PCT/US2015/064269, filed 12/07/2015, which claims priority to US Provisional Application No. 62/200,505 filed 08/03/2015 and US Provisional Application No. 62/091,419 filed 12/12/2014.  Thus, the earliest possible priority for the instant Application is 12/12/2014.

CLAIMS
Instant claim 66 is directed to:
A chimeric antigen receptor (CAR) consisting of the amino acid sequence set forth in SEQ ID NO:9. 
It is noted that SEQ ID NO:9 is free of the prior art.

INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted7/23/2020, 11/17/2020, and 01/27/2022 have been considered by the examiner and an initialed copy of each IDS is included with the mailing of this office action.  
Claim Objections
Claims 69, 70 and 72 are objected to because of the following informalities:  
Claim 69 recites a list of lentiviral vectors separated by both commas and semicolons, which is awkward.  The claim should be amended to utilize either all commas or all semicolons.
Claim 70 recites a list of lentiviral vector elements separated by both commas and semicolons, which is awkward.  The claim should be amended to utilize either all commas or all semicolons.
Claim 72 recites “the polyadenylation sequence” when referring to claim 71.  Claim 71 recites “a heterologous polyadenylation sequence.”  Claim 72 should be amended to reflect the language of claim 71 for consistency.
Claim 72 is awkward.  The claim should be amended to recite “a 
Claim 83 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must be listed in the alternative (i.e. any one of).  See MPEP § 608.01(n).  In order to advance prosecution, the Examiner is interpreting claim 83 to depend from claim 67.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 69 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 recites “wherein the lentiviral vector is selected from the group consisting essentially of”… which is an improper Markush group, because the use of the phrase “consisting essentially of” is considered open claim language according to .  Thus, the use of the phrase “consisting essentially of” renders the list of alternatives not closed, and thus a person of skill in the art would not know the metes and bounds of the claimed invention.  (MPEP 2117, 2173.05(h) and 2111.03).
Claims 70-79 and 83-85 are included in the rejection because they depend from claim 69.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 66-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,646,558. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims.  It is noted that the instant Application is a CONTINUATION of US Patent 10,646,558.
Independent claim 66 is directed to a chimeric antigen receptor consisting of the amino acid sequence set forth in SEQ ID NO:9.
Claim 1 of Patent No. 10,646,558 is directed to a chimeric antigen receptor comprising the amino acid sequence set forth in SEQ ID NO:9 encoded by the polynucleotide sequence set forth in SEQ ID NO:10.
Instant SEQ ID NO:9 is identical to SEQ ID NO: 9 of the ‘558 patent.  Thus, instant claim 1 is broader than the ‘558 claim because it is not limited to a specific nucleic acid encoding sequence.  It would have been obvious to modify the claim of the ‘558 patent to arrive at the present claims.
Instant claims 67-79, directed to vectors comprising a polynucleotide encoding the CAR, are similar in scope to claims 2-17 of the ‘588 patent directed to vectors comprising the polynucleotide encoding the CAR.  Instant claims 80-85 are directed to immune effector cells expressing the CAR, and pharmaceutical compositions comprising the immune effector cells, which are similar in scope to claims 19-30 of the ‘588 patent. Therefore, the instant claims are an obvious variant of the patented claims.

Claims 66-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,383,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims.  It is noted that the instant Application is a CONTINUATION of US Patent 10,383,929.
Independent claim 66 is directed to a chimeric antigen receptor consisting of the amino acid sequence set forth in SEQ ID NO:9.
Claim 1 of Patent No. 10,383,929 is directed to a polynucleotide encoding a chimeric antigen receptor comprising the polynucleotide sequence set forth in SEQ ID NO:10.  
Translation of SEQ ID NO:10 of the ‘929 Patent results in a polypeptide that is 100% identical to instantly claimed sequence set forth in SEQ ID NO:9.  It would have been obvious to modify the claims of the ‘929 patent and claim the expressed amino acid.  
Instant claims 67-79, directed to vectors comprising a polynucleotide encoding the CAR, are similar in scope to claims 2-18 of the ‘929 patent directed to vectors comprising the polynucleotide encoding the CAR.  Instant claims 80-85 are directed to immune effector cells expressing the CAR, and pharmaceutical compositions comprising the immune effector cells, which are similar in scope to claims 19-21 of the ‘929 patent. Therefore, the instant claims are an obvious variant of the patented claims.

Claims 66-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,639,359. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims.  
Independent claim 66 is directed to a chimeric antigen receptor consisting of the amino acid sequence set forth in SEQ ID NO:9.  Dependent claims 69-70 are directed to lentiviral vectors encoding the CAR, wherein the lentiviral vector comprises a 5’ LTR, a Psi packaging signal, a central polypurine tract/DNA flap (cPPT/FLAP), a retroviral export element, a promoter operably linked to the polynucleotides encoding the CAR and a right 3’ LTR.  Dependent claims 80-85 are directed to immune effect cells, including T cells, comprising the CAR of claim 66.
Claim 1 of Patent No. 10,639,359 is directed to a T cell comprising a lentiviral vector comprising a 5’ LTR, a Psi packaging signal, a central polypurine tract/DNA flap (cPPT/FLAP), a retroviral export element, a promoter operably linked to a polynucleotides encoding the CAR encoded by SEQ ID NO:10 therein, and a right 3’ LTR.    
Translation of SEQ ID NO:10 of the ‘359 Patent results in a polypeptide that is 100% identical to instantly claimed sequence set forth in SEQ ID NO:9.  It would have been obvious to modify the claims of the ‘359 patent and claim the expressed amino acid, followed by dependent claims comprising the vectors and the cells expressing the CAR amino acid.  
Instant claims 67-79, directed to vectors comprising a polynucleotide encoding the CAR, are similar in scope to claims 2-10 of the ‘359 patent directed to vectors comprising the polynucleotide encoding the CAR expressed in the immune cells.  Instant claims 80-85 are directed to immune effector cells expressing the CAR, and pharmaceutical compositions comprising the immune effector cells, which are similar in scope to claims 11-21 of the ‘359 patent. Therefore, the instant claims are an obvious variant of the patented claims.

Claims 66-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,624,960. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims.  
Independent claim 66 is directed to a chimeric antigen receptor consisting of the amino acid sequence set forth in SEQ ID NO:9.  Dependent claims 69-70 are directed to lentiviral vectors encoding the CAR, wherein the lentiviral vector comprises a 5’ LTR, a Psi packaging signal, a central polypurine tract/DNA flap (cPPT/FLAP), a retroviral export element, a promoter operably linked to the polynucleotides encoding the CAR and a right 3’ LTR.  
Claim 1 of Patent No. 10,624,960 is directed to a lentiviral vector comprising a 5’ LTR, a Psi packaging signal, a central polypurine tract/DNA flap (cPPT/FLAP), a retroviral export element, a promoter operably linked to a polynucleotides encoding the CAR encoded by SEQ ID NO:10 therein, and a right 3’ LTR.    
Translation of SEQ ID NO:10 of the ‘960 Patent results in a polypeptide that is 100% identical to instantly claimed sequence set forth in SEQ ID NO:9.  It would have been obvious to modify the claims of the ‘960 patent and claim the expressed amino acid, followed by dependent claims comprising the vectors and the cells expressing the CAR amino acid.  
Instant claims 67-79, directed to vectors comprising a polynucleotide encoding the CAR, are similar in scope to claims 2-3 of the ‘960 patent directed to vectors comprising the polynucleotide encoding the CAR.  Instant claims 80-85 are directed to immune effector cells expressing the CAR, and pharmaceutical compositions comprising the immune effector cells, which are similar in scope to claims 4-15 of the ‘960 patent. Therefore, the instant claims are an obvious variant of the patented claims.

Claims 66-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of US Patent No. 11,351,236.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims. Patent No. 11,351,236 is a CONTINUATION of the instant application, and shares the same specification.
Independent claim 66 is directed to a chimeric antigen receptor consisting of the amino acid sequence set forth in SEQ ID NO:9.    
Claims 1, 12, and 23 of the ‘236 Patent are directed to methods of treating diseases comprising immune effector cells expressing a chimeric antigen receptor (CAR), wherein the CAR is encoded by the polynucleic acid sequence of SEQ ID NO:10 therein.    
Translation of SEQ ID NO:10 of the ‘236 Patent results in a polypeptide that is 100% identical to instantly claimed sequence set forth in SEQ ID NO:9.  It would have been obvious to modify the instant claims to arrive at the claims of the ‘236 application in methods of using the CAR.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent containing such patentably indistinct claims.
Instant claims 80-85 are directed to immune effector cells expressing the CAR, and pharmaceutical compositions comprising the immune effector cells, which are similar in scope to claims 3-4, 9-10, 13, 15-16, 25-26 29-30, 32-33, 35-36, and 38-39 of the ‘236 Patent.
Instant claims 67-79, directed to vectors comprising a polynucleotide encoding the CAR, are similar in scope to claim 12 of the ‘236 Patent directed to vectors comprising the polynucleotide encoding the CAR.  Therefore, the instant claims are an obvious variant of the ‘236 Patented claims.

Claims 66-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of US Patent No. 11,020,466.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims. Patent No. 11,020,466 is a CONTINUATION of the instant application, and shares the same specification.
Independent claim 66 is directed to a chimeric antigen receptor consisting of the amino acid sequence set forth in SEQ ID NO:9.    
Claim 1 of the ‘466 Patent is directed to a chimeric antigen receptor (CAR) consisting essentially of the amino acid sequence of SEQ ID NO:9 therein.    Claim 6 is directed to a polynucleotide encoding a CAR consisting essentially of the amino acid sequence of SEQ ID NO:9 therein.
SEQ ID NO:9 of the ‘466 Patent is a polypeptide that is 100% identical to instantly claimed sequence set forth in SEQ ID NO:9.  It would have been obvious to modify the instant claims to arrive at the claims of the ‘466 Patent.
Instant claims 80-85 are directed to immune effector cells expressing the CAR, and pharmaceutical compositions comprising the immune effector cells, which are similar in scope to claims 2-5, 7-10, 24-27 of the ‘466 Patent.
Instant claims 67-79, directed to vectors comprising a polynucleotide encoding the CAR, are similar in scope to claims 11-23 of the ‘466 Patent directed to vectors comprising the polynucleotide encoding the CAR.  Therefore, the instant claims are an obvious variant of the ‘466 Patented claims.
Claims 66-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,639,358. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the patented claims.  
Independent claim 66 is directed to a chimeric antigen receptor consisting of the amino acid sequence set forth in SEQ ID NO:9.    
Claim 1 of Patent No. 10,639,358 is directed to a chimeric antigen receptor (CAR), wherein the CAR is encoded by the polynucleotide sequence of SEQ ID NO:10 therein.    
Translation of SEQ ID NO:10 of the ‘358 Patent results in a polypeptide that is 100% identical to instantly claimed sequence set forth in SEQ ID NO:9.  It would have been obvious to modify the claims of the ‘358 patent and claim the expressed amino acid.  
Instant claims 67-79, directed to vectors comprising a polynucleotide encoding the CAR, are similar in scope to claims 2-18 of the ‘358 patent directed to vectors comprising the polynucleotide encoding the CAR.  Instant claims 80-85 are directed to immune effector cells expressing the CAR, and pharmaceutical compositions comprising the immune effector cells, which are similar in scope to claims 19-30 of the ‘358 patent. Therefore, the instant claims are an obvious variant of the patented claims.

Claims 66-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66, 68-96 of copending Application No. 17/079,037 (reference application). A Notice of Allowance was mailed 3/14/2022 in the ‘037 Application.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the co-pending claims.
Independent claim 66 is directed to a chimeric antigen receptor consisting of the amino acid sequence set forth in SEQ ID NO:9.    
Claims 66 and 68 of the ‘037 Application is directed to a chimeric antigen receptor (CAR), wherein the CAR is encoded by the amino acid sequence of SEQ ID NO:9 therein.    
SEQ ID NO:9 of the ‘037 Application is 100% identical to instantly claimed sequence set forth in SEQ ID NO:9.  It would have been obvious to modify the claims of the ‘037 application and claim the expressed amino acid.  
Instant claims 67-79, directed to vectors comprising a polynucleotide encoding the CAR, are similar in scope to claims 69-81 of the ‘037 Application directed to vectors comprising the polynucleotide encoding the CAR.  Instant claims 80-85 are directed to immune effector cells expressing the CAR, and pharmaceutical compositions comprising the immune effector cells, which are similar in scope to claims 82-96 of the ‘037 Application. Therefore, the instant claims are an obvious variant of the patented claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 66-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-115 of copending Application No. 17/079,006 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variant of the co-pending claims. Application No. 17/079,006 is a CONTINUATION of the instant application, and shares the same specification.
Independent claim 66 is directed to a chimeric antigen receptor consisting of the amino acid sequence set forth in SEQ ID NO:9.    
Claims 66, 76, 84, 96, and 107 of the ‘006 Application are directed to methods of treating diseases comprising immune effector cells expressing a chimeric antigen receptor (CAR), wherein the CAR is encoded by the amino acid sequence of SEQ ID NO:9 therein.    
SEQ ID NO:9 of the ‘006 Application is 100% identical to instantly claimed sequence set forth in SEQ ID NO:9.  It would have been obvious to modify the instant claims to arriave at the claims of the ‘006 application in methods of using the CAR.  This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent containing such patentably indistinct claims.
Instant claims 80-85 are directed to immune effector cells expressing the CAR, and pharmaceutical compositions comprising the immune effector cells, which are similar in scope to claims 69-72, 79-80, 97-98, 109-110 of the ‘006 Application.
Instant claims 67-79, directed to vectors comprising a polynucleotide encoding the CAR, are similar in scope to claims 90-93, 96, 100-101, 112-113 of the ‘006 Application directed to vectors comprising the polynucleotide encoding the CAR.  Therefore, the instant claims are an obvious variant of the ‘006 Application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633